Citation Nr: 1604170	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-49 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran had active service from August 1962 to August 1964.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Board remanded the case for further development.  

In January 2013, the Director of Compensation and Pension Service denied entitlement to a TDIU.

In April 2014, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in September 2015, on the basis of a Joint Motion for Partial Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.


FINDING OF FACT

In light of the Veteran's employment experience, his service-connected disabilities are not of sufficient severity to produce unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

An October 2010 letter satisfied the duty to notify provisions.  In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, the Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, Social Security Administration (SSA) disability records and relevant post-service treatment records and examination reports.  The Veteran has not identified any evidence that remains outstanding.

The Board remanded the case in April 2012 for the purpose of affording the Veteran a VA examination.  The examination was performed in June 2012.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds the medical evidence is sufficient to permit appellate review at this time.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issues to the Veteran, the Veteran volunteered his treatment history, and the Veteran's representative and the AVLJ asked questions concerning symptomatology related to his claims for increased rating, as well as the existence of other evidence that should be obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claim process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claim process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Additionally, the Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met.

TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation and Pension Services (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Initially, the Board notes that the Veteran does not meet the threshold criteria for TDIU on a schedular basis and that the Director denied entitlement to TDIU on an extraschedular basis in January 2013.  Accordingly, the central inquiry "is whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  

On VA examination in December 2008, the Veteran reported pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, lack of endurance, and that he ambulates with the aid of a walker.  He denied episodes of dislocation, recurrent subluxation, and flare-ups.  Physical examination showed the left knee extension and flexion to 0 degrees, representing favorable ankylosis.  There was no additional limitation in range of motion (ROM) on repetitive-use testing.  Collateral and cruciate ligaments were normal and McMurray's testing was negative.  There were two superficial, surgical scars on the left knee:  (1) 8 cm and (2) 6 cm x 0.5 cm.  The examiner noted that the Veteran has difficulty bending, squatting, and walking because the knee gives out and weakness due to degenerative joint disease.

In September 2011, the Veteran expressly stated that he does not seek entitlement to a TDIU.

In October 2011, the Veteran testified before the Board that he stumbles and falls 6-8 times per year and that his knees lock approximately 20 times per year.  He can walk approximately 20-25 yards, using a cane, before having to rest, and he is unable to drive long distances.  The bilateral knee pain is so severe he is sometimes in tears; he treats the pain with over-the-counter medications, ice and rest/extension.  He also testified that there was no impairment of employment because he retired in 2007.

On VA examination in June 2012, the Veteran reported that he was unable to fully extend his left knee.  He reported that his knee locks and he falls three times per day, despite the use of a walker.  Physical examination showed flexion to 100 degrees, with pain at 80 degrees, and extension to 10 degrees, with evidence of pain at 10 degrees.  There was no additional limitation of motion on repetitive-use testing.  There was evidence of less than normal movement, weakened movement, pain on movement, and disturbance of locomotion.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, and no meniscal conditions.  The Veteran's surgical scars were neither painful and unstable, nor greater than 39 square cm. X-rays showed left knee arthritis, but no patellar subluxation.  The examiner opined that the Veteran is unable to engage physical or sedentary work.  The rationale was that the Veteran is unable to stand or walk for more than a few feet due to pain and locking in his left knee and that he is unable to ambulate to or within his workplace.
   
In January 2013, the Director opined that the Veteran was employable in a sedentary work environment.  The Director pointed out that the Veteran specifically indicated that he is not seeking a TDIU due to his knee disability and that during an October 2011 Board hearing, he testified that there was no impairment of employment because he retired in 2007.  The Director also noted that the Veteran has numerous nonservice-connected disabilities that impair his ability to work, including, diabetes mellitus, carpal tunnel syndrome, diverticulosis, glaucoma, and hypertension.  The Director noted a June 2012 VA medical examination report, in which the examiner stated the Veteran was unemployable, but found the examiner's opinion lacked factual predicate.  The Director stated as rationale that the Veteran is shown to have decent range of motion, normal muscle strength, no instability, and is able to talk with a cane.  As such, the Veteran is capable of employment, especially of sedentary nature.

The Board notes that the Director's decision regarding entitlement to TDIU under 38 C.F.R. § 4.16(b) is afforded no probative value as it "is not evidence . . . [i]t is simply a decision that is adopted by the RO and reviewed de novo by the Board."  Wages v. McDonald, 27 Vet.App. 233, 239 (2015).

The Board fully considered the June 2012 VA examiner's opinion and supporting rationale, but finds that it is minimally probative as to whether the Veteran is capable of substantial gainful employment.  The examiner explained that Veteran is unable to "engage in physical or sedentary work" because he is "unable to stand or walk for more than a few feet due to pain and locking in his left knee" and that
Veteran "is unable to currently ambulate to his workplace or within his workplace due to the left knee condition."   Notwithstanding the fact that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator, the Board finds that the examiner's opinion is largely predicated on the Veteran's inability to ambulate.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  This is problematic because the Veteran is capable of navigating his workplace with an electric scooter.  Moreover, his prior employment, that is, coach and recruiter of a university football team, was not based solely upon his ability to walk and stand.  The Veteran could perform his old job with a scooter that could operate on the football field.  More importantly, as the coach of a football team, the Veteran's asset was not his knee or even his ability to walk and run, but rather his greatest asset was his mind and his ability to plan, analyze, communicate, and lead others.  To that end, there is no evidence that the Veteran's knee disability detracts from his ability to use his mind.  While the Veteran's numerous nonservice-connected disabilities that impair his ability to work, including, diabetes mellitus, carpal tunnel syndrome, diverticulosis, glaucoma, and hypertension, the Board cannot consider the impact of these disabilities in making its determination.

The Board finds that the Veteran's service-connected left knee disabilities, which have manifested by signs and symptoms such as pain, stiffness, giving way, locking, effusion, fatigability, and lack of endurance, which impair his ability to sit, stand, and walk for more than a few feet, are not of sufficient severity to produce unemployability, especially in light of his employment experience.  Accordingly, a TDIU is not warranted.


ORDER

TDIU is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


